In re: Joe Koon applying for remedial writs and habeas corpus.
Writ refused. On the factual findings of the trial judge, the showing made by applicant is insufficient to warrant the exercise of our supervisory jurisdiction.
BARHAM, J., is of the opinion the writ must be granted and assigns reasons.
TATE, J., is of the opinion that the defendant was entitled to counsel at the time of his guilty plea and that absent a showing this right was waived, his application has merit.
See Kitchens v. Smith, 401 U.S. 847, 91 S.Ct. 1089, 28 L.Ed.2d 519 (1971).
DIXON, J., is of the opinion that Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, requires the granting of this writ.